DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 02/26/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.

Claim Objections
Claim 13 is objected to because of the following informalities: “at at” should be corrected to “in at”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2010/0058982 to Asari.
In regards to Claim 16, Asari teaches substrate holder 10 Fig. 2-4 configured to hold a plurality of substrates W arranged on an axis (vertical axis), comprising: a plurality of annular members 30 Fig. 3-6b each having an inner diameter db equal to or smaller than an outer diameter of each of the plurality of substrates (inner diameter formed by db, [0051]) and arranged concentrically with the axis at a predetermined pitch on planes orthogonal to the axis (see spacing between W in Fig. 1 and 6 and vertical stacking of 30); a plurality of columns 31a, 31b each having a width “te” smaller than a width of each of the plurality of annular members (as 31, 31b is much smaller than the overall diameter of 30), arranged along a circumscribed circle substantially coinciding with outer circumferences of the plurality of annular members (as shown in Fig. 6A), and configured to hold the plurality of annular members (as shown in Fig. 3); and a plurality of supports 32, 33 extending inward from the plurality of columns and configured to support the plurality of substrates W at positions between two adjacent annular members of the plurality of annular members (as shown in Fig. 3 where W is on 32 and 
It is noted that this angle is based on the intended use of the substrate holder. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2115. As the apparatus of Asari is substantially the same as the claimed apparatus, the apparatus of Asari would be capable of fulfilling the limitations of the claim and thus be able to have a transfer direction to create the oblique angle as claimed, there being no structural difference between the apparatus of Asari and that of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0305512 to Matsuura et al in view of United States Patent Application No. 2010/0058982 to Asari.
In regards to Claim 1, Matsuura teaches a substrate processing apparatus 1 Fig. 1-6, comprising: a substrate holder (boat 3) configured to hold a plurality of substrates W arranged on a rotation axis (as shown by rotation drive mechanism 16 and circle of Fig. 2); a reaction tube 4a, 4b, 4 configured to accommodate the substrate holder; a furnace 7 body configured to surround the reaction tube [0036]; a gas supplier 5, 5a including a plurality of inlets 11 respectively corresponding to the plurality of substrates W held in the reaction tube and configured to supply gases from the plurality of inlets to surfaces of the plurality of substrates in a corresponding manner such that directions in which the gases are supplied are parallel to the surfaces of the plurality of substrates (as shown by the inlets of 11 and the arrows above W in Fig. 3); and a gas exhauster (12 and 6 ) including an outlet facing lateral sides of the plurality of substrates and configured to exhaust the gases flowing on the surfaces of the plurality of substrates (as shown by the flow of gases from 11 to 12 over W), wherein the substrate holder 3 includes: a plurality of annular members (80 in Fig. 6, the preferred embodiment for the teachings of the annular members therein) each having an inner diameter equal to or smaller than an outer diameter of each of the plurality of substrates (inner diameter formed by 80a, [0053-0055]) and arranged concentrically with the rotation axis at a predetermined pitch on planes orthogonal to the rotation axis (as 8 and W are stacked vertically along the rotation axis 16); a plurality of columns 3a each having a width smaller than a width of each of the plurality of annular members, arranged along a 
Matsuura does not expressly teach that there are40 the plurality of columns are configured to hold the plurality of annular members and 6399451.1HITACHI 13-0003208US0 1a plurality of supports extending inward from the plurality of columns and configured to support the plurality of substrates at positions between two adjacent annular members of the plurality of annular member.
Asari teaches a substrate processing apparatus (Fig. 1) with a substrate support 10 Fig. 2-4 wherein the substrate holder 10 includes: a plurality of annular members 30 Fig. 3-6 each having an inner diameter db equal to or smaller than an outer diameter of each of the plurality of substrates (inner diameter formed by db, [0051]) and arranged concentrically with the rotation/vertical axis at a predetermined pitch on planes orthogonal to the rotation axis (as it is vertical); a plurality of columns 31a, 31b each having a width smaller than a width of each of the plurality of annular members (as the widths of “tf” and “tg” are both smaller than the outer diameter or width “da” of 30), arranged along a circumscribed circle substantially coinciding with outer circumferences 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Matsuura with the substrate support of Asari. One would be motivated to do so for the express purpose of being able of increasing the number of substrates to be processed. See MPEP 2143, Motivations A-E. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II. The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 3, Matsuura teaches the inlets are provided on the same cylindrical surface as the side surface of the reaction tube (as shown by the openings of 
In regards to Claim 4, Matsuura teaches the substrate holder 3 is configured to hold a plurality of product substrates W each having a pattern or film [0053-0054] formed thereon wherein the plurality of product substrates being arranged on the rotation axis on vertical axis of 16. 
Matsuura teaches does not expressly teach the substrates also include a monitoring substrate. This is considered a functional limitation as it is drawn to a type of substrate or the article to be worked upon.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Matsuura in view of Asari would be capable of processing a monitoring substrate, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 5, Matsuura teaches the reaction tube 4a includes a side surface (vertical portions of 4a), which is constituted by a cylindrical surface at least 
In regards to Claim 6, Matsuura teaches the reaction tube includes an inner tube 4a constituting the cylindrical surface and directly facing the substrates, an outer tube 4b having pressure resistance and provided outside the inner tube with a wide gap provided therebetween (as shown by the gap between 4a and 4b being greater than the gap of “s”), and an exhaust port 6 provided at the outer tube in fluid communication with the wide gap [0050]. 
In regards to Claim 7, Matsuura teaches each of the substrates has a diameter of 200 mm or more (300 mm [0033]), the gap is 1% to 3% of the diameter of each of the substrates (as the gap “s” is 1-5 mm, a range that overlaps with sufficient specificity a 1-3% of the diameter of 300 mm, as 1% of 300 mm is 3 mm, [0033, 0040-0042]), the pitch is 4% to 17% of the diameter of each of the substrates (as per the combined teachings of Matsuura in view of Asari, where the pitch of the substrate support of Asari is 9-15 mm, which is 3-5% the diameter of the substrates), and the supports are configured to support the substrates at substantially central positions between the two adjacent annular members of the annular members in a corresponding manner (as generally shown in the arrangement of W to 30 and 32 to 33, as broadly recited in the claim and as per the combined teachings of Matsuura in view of Asari above). 
In regards to Claim 8, Matsuura in view of Asari teach the side surface of the reaction tube is entirely constituted by a cylindrical surface (as per the teachings of Matsuura, as shown in Fig. 2), and the inlets and the outlet are provided to face the 
Matsuura in view of Asari does not expressly teach the constant width being 5 mm to 12 mm.
However, it is noted that the size of the width correlates to the diameters that are needed to hold a certain sized substrate, as the inner diameter and the outer diameter must be able to contain the diameter of the substrate. Thus, the constant width of the annular member is implicitly a result effective variable and it would be obvious to one of ordinary skill in the art to adjust the inner and outer diameters to adjust for the diameter of the substrate, thus changing the constant width implicitly. See MPEP 2143, Motivations A-G. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). See MPEP 2144.05 II (A) and case law therein.

In regards to Claim 9, Matsuura teaches a lid 13 configured to close an opening of the reaction tube; a rotator 16 provided at the lid 13 and configured to rotatably hold the substrate holder (as shown in the connection of 16 to 13 to 3); an elevator configured to move the lid in a direction of the rotation axis to load or unload the substrate holder into and out of the reaction tube (not shown elevating mechanism, [0035]).
Matsuura does not expressly teach a transfer machine configured to transfer the substrates to and from the substrate holder taken out of the reaction tube by the elevator, wherein the transfer machine includes an end effector serving as a portion to be inserted into the substrate holder and having a thickness smaller than a distance between a back surface of each of the substrates placed on the supports and an upper surface of each of the annular members under each of the substrates, and wherein the end effector is configured to be capable of directly picking up each of the substrates placed on the supports. 
Asari teaches a substrate processing apparatus Fig. 1 with a reaction tube 5, a substrate support 10, a lid 6 and a rotator 16 and a transfer machine 17 comprising an end effector 16 serving as a portion to be inserted into the substrate holder 3 and having a thickness smaller than a distance between a back surface of each of the substrates placed on the supports and an upper surface of each of the annular members under each of the substrates, as 16 slides into the space [0038+0046, 0057-0058].

The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 10, Matsuura in view of Asari teaches wherein a support 33a of 31b of the plurality of supports that is provided at a column of the plurality of columns provided on a front side in a transfer direction (F Fig. 7A) of the plurality of substrates extends obliquely (as shown by the angle of 33a on 31b in Fig. 7A) more toward the front side than toward a direction facing the axis, as broadly recited in the claim, [0032-0067], as per the rejection of Claim 1 above.
In regards to Claim 11, Matsuura in view of Asari teaches through Asari that the supports 32 are pins (as 32 is a slender elongated form) extending substantially parallel to a plane orthogonal to the rotation axis, as it extends horizontally.
In regards to Claim 12, Matsuura in view of Asari teaches through Asari each of the annular members 30 has a plurality of notches 39 allowing each of the annular members to be inserted substantially horizontally so that a center of each of the annular members is located on the rotation axis, and wherein a notch of the plurality of notches on a front side in an insertion direction of the annular members is formed in a shape corresponding to a corresponding column of the plurality of columns and a notch of the plurality of notches on a rear side in the insertion direction is formed in a shape in which 
In regards to Claim 14, Matsuura in view of Asari teaches in Asari that the column 31x, 31a provided on the front side is a polygonal column (as shown in the rectangular cross section, [0053]), and wherein a side surface of the column on the front side in the transfer direction of the substrates is formed obliquely toward an extension direction (as shown in the angle of 31a in Fig. 7a to F, the transfer direction) of the supports 32, 33 and provided with supports 33a of the plurality of supports 32, 33 is provided on the side surface of the column (as shown in Fig. 5A, 5B). 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0305512 to Matsuura et al in view of United States Patent Application No. 2010/0058982 to Asari, as applied to Claim 1, and in further view of United States Patent Application No. 2005/0287806 to Matsuura (hereinafter referred to as ‘806).
The teachings of Matsuura in view of Asari are relied upon as set forth in the above rejection of Claim 1.
In regards to Claim 2, Matsuura in view of Asari does not expressly teach the gas supplier includes a processing gas supplier configured to discharge a processing gas toward the rotation axis, and a pair of inert gas suppliers provided on both sides of the processing gas supplier and configured to supply an inert gas toward the gas exhauster along edges of the substrates. 

It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the gas supplier of Matsuura with the gas supplier of ‘809, as art-recognized equivalent means for providing supplying gas. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0305512 to Matsuura et al in view of United States Patent Application No. 2010/0058982 to Asari, as applied to Claim 12, and in further view of United States Patent Application No. 2007/0007646 to Yamaguchi et al.
The teachings of Matsuura in view of Asari are relied upon as set forth in the above rejection of Claim 12.

Yamaguchi teaches that the annular members 13 are welded to the support columns 15 [0068] in the notches 20 (which there are three as shown in Fig. 1) in a welded and temporary manner via a jig [0068].
 As it is known to provide a welding in a column to temporarily fix an annular member, as taught by Yamaguchi, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified Matsuura in view of Asari as taught by Yamaguchi to include welding to temporarily fix the annular member to the column. One would be motivated to do so in order to provide a connection between the annular member and the column. See MPEP 2143, Exemplary Rationales A-G.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716           

/KARLA A MOORE/Primary Examiner, Art Unit 1716